Title: To Alexander Hamilton from James McHenry, 4 July 1796
From: McHenry, James
To: Hamilton, Alexander


Philad. 4 July 1796
My dear Hamilton.
Wilkinson continues to heap charges upon Wayne; is condensing them into a consistent form, and I perceive will urge them in such a manner as may oblige the Executive, to determine whether a commander of the army can be tried by a court martial, or the affair examined by a court of inquiry, or if neither can be done by what authority the case is cognizable.
Will you take the question into your consideration and help me with your opinion. I wish to be prepared, and will be extremely obliged to you if you will bestow a few thoughts upon it, and favour me with the result as soon as you can without interfering with professional engagements.
